TRIGGER CLAMP WITH PINCH PROTECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. 
Applicant argues, “No such fin as understood by Applicant’s specification blocks the potential pinch point (indicated by Applicant’s annotated Figure of Ranieri).”
Examiner disagrees.  As understood from the specification and drawings, the fin is an extension of the handle in a plane extending the direction of the bar; there are no other dimensions claimed, limiting the fin to a specific shape or size.  Depending on the user’s hand, the fin as annotated in Ranieri also extends from the handle in the same plane as the bar, and therefore is capable in the same manner as the instant application at protecting a user from being pinched.
Applicant argues regarding both Shute et al. and Ranieri, “the asserted fin sits above where a hand would engage the handle and the trigger, and is therefore not a fin as understood by Applicant’s disclosure and pursued claims.”
Examiner disagrees.  First, every user’s hand is different, and secondly, even as shown in Applicant’s annotated figure (see Remarks, 10/6/21), the fin extends parallel to the bar, creating a wider portion of the handle at the top, where a user’s hand would grip. 
Claim Objections
Claim 18 objected to because of the following informalities:  “fin while index finger pulls the trigger” should read, “fin while the index finger pulls the trigger”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Ranieri (USD545162) in view of Shute et al. (US 20150246431).
Regarding claim 1, Ranieri teaches a trigger clamp comprising: a rail (see annotated Fig. 1);  
a movable jaw configured to move along the rail (see annotated Fig. 1);
a handle fixed relative to the movable jaw (see annotated Fig. 1);
and a trigger (see annotated Fig. 1);
wherein the handle comprises a trigger facing wall generally extending along a first plane, and a fin generally extending to a second plane, the second plane being closer to the trigger than the first plane (see annotated Fig. 1);
wherein the trigger is shaped to be received to an interior of the fin at least when the trigger is squeezed by a hand of a user, such that a fleshy pad at a base of an index finger of the user remains at the exterior of the fin as the index finger pulls the trigger towards the handle (Fig. 1; see annotated Fig. 1).  Based on the figures of Ranieri, the index finger would not be able to enter inside the fin.

Shute et al. teaches a trigger clamp (10) comprising: a rail (14) (Fig. 1A);
a movable jaw (12) configured to move along the rail (14) (Fig. 1A);
a handle (20) fixed relative to the movable jaw (12) (Fig. 1A);
and a trigger (24) movable relative to the handle (20), which when pulled towards the handle (20) causes movement of the movable jaw (12) along the rail (14) (Fig. 1A; [0053]);
wherein the handle (20) comprises a trigger facing wall generally extending along a first plane, and a fin generally extending to a second plane, the second plane being closer to the trigger than the first plane (Fig. 1A; see annotated Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the trigger of Ranieri to move relative to the handle, which when pulled towards the handle causes movement of the moveable jaw along the rail, as taught by Shute et al. because bar clamps are well known in the art to function as such.  Shute et al. relied upon for function only.
Regarding claim 2, Ranieri in view of Shute et al. teach wherein the trigger is positioned forward of the fin until pulled towards the fin by the hand of the user (Ranieri, see annotated Fig. 1).  Although Ranieri does not show the trigger in a fully engaged state, at least a portion of the trigger is positioned behind a portion of the fin after the trigger is pulled.
Regarding claim 3, Ranieri in view of Shute et al. teach wherein the handle comprises a backwall that extends towards the trigger to define the trigger facing wall (Ranieri, see annotated Fig. 1).
Regarding claim 4, Ranieri in view of Shute et al. teach wherein the backwall curves towards the trigger facing wall (Ranieri, see annotated Fig. 1).
claim 7, Ranieri in view of Shute et al. teach wherein the trigger comprises a handle facing wall that generally matches a contour of the trigger facing wall away from the fin (Shute et al., see annotated Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the trigger facing wall of Ranieri, to match that of the handle facing wall, similar to as seen in Shute et al. because the change in shape does not affect the function of the tool or prevent the trigger from closing.  As shown in Shute et al., the matching contours of the walls between the handle and the trigger do not change the operation of the clamp.
Regarding claim 8, Ranieri in view of Shute et al. teach wherein the trigger and the handle are configured to maintain a gap between the trigger facing wall and the handle facing wall away from the fin (Ranieri, see annotated Fig. 1).
Regarding claim 9, Ranieri in view of Shute et al. teach wherein the handle (20) comprises a flange that extends from the handle towards the trigger (24) further than the trigger facing wall (Shute et al., Fig. 4; see annotated Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the shape of the flange and trigger of Shute et al. with the clamp taught by Ranieri because Shute et al. demonstrates that the same clamping function is achieved with a curved trigger and an extending flange on the handle.  Further, having an extended flange with a curved trigger provides a guide for the trigger, to keep the trigger centrally located when closing.
Regarding claim 10, Ranieri in view of Shute et al. teach wherein the flange is received in the trigger when the trigger is squeezed by the user (Shute et al., see annotated Fig. 4).
Regarding claim 11, Ranieri in view of Shute et al. teach claim 8.
Ranieri in view of Shute et al. are silent to wherein the gap is greater than approximately 3 mm.

Regarding claim 12, Ranieri in view of Shute et al. teach wherein from a side profile of the clamp and away from the fin, a backwall of the handle, the trigger facing wall of the handle, and the handle facing wall of the trigger have matching contours (Shute et al., see annotated Fig. 19 and rejection of claim 9).
Regarding claim 13, Ranieri in view of Shute et al. teach wherein a height of the fin is defined between a third plane and a fourth plane, the third plane and the fourth plane being generally parallel to the rail member, and generally perpendicular to the first plane (Ranieri, annotated Fig. 1).
Regarding claim 16, Ranieri teaches a trigger clamp comprising: providing a rail (see annotated Fig. 1);  
forming a movable jaw configured to move along the rail, with a handle fixed relative to the movable jaw (see annotated Fig. 1);
and providing a trigger (see annotated Fig. 1);
wherein the handle comprises a trigger facing wall generally extending along a first plane, and a fin generally extending to a second plane, the second plane being closer to the trigger than the first plane (see annotated Fig. 1);
wherein the trigger is shaped to be received to an interior of the fin at least when the trigger is squeezed by a hand of a user, such that a fleshy pad at a base of an index finger of the user remains at the exterior of the fin as the index finger pulls the trigger towards the handle (Fig. 1; see annotated Fig. 1).  Based on the figures of Ranieri, the index finger would not be able to enter inside the fin.

Shute et al. teaches a trigger clamp (10) comprising: providing a rail (14) (Fig. 1A);
forming a movable jaw (12) configured to move along the rail (14), with a handle (20) fixed relative to the movable jaw (12) (Fig. 1A);
and providing a trigger (24) movable relative to the handle (20), which when pulled towards the handle (20) causes movement of the movable jaw (12) along the rail (14) (Fig. 1A; [0053]);
wherein the handle (20) comprises a trigger facing wall generally extending along a first plane, and a fin generally extending to a second plane, the second plane being closer to the trigger than the first plane (Fig. 1A; see annotated Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the trigger of Ranieri to move relative to the handle, which when pulled towards the handle causes movement of the moveable jaw along the rail, as taught by Shute et al. because bar clamps are well known in the art to function as such.  Shute et al. relied upon for function only.  As to the method of manufacturing, because Ranieri in view of Shute et al. teach all of the structure of claim 1, it would have been obvious to manufacture the clamp in the way claimed (i.e. providing all claimed parts).
Regarding claim 17, Ranieri in view of Shute et al. teach wherein the trigger comprises a handle facing wall that generally matches a contour of the trigger facing wall away from the fin (Shute et al., see annotated Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the trigger facing wall of Ranieri, to match that of the handle facing wall, similar to as seen in Shute et al. because the change in shape does not affect the 
Regarding claim 18, Ranieri teaches a trigger clamp, wherein the trigger clamp comprises a rail and a movable jaw configured to move along the rail (see annotated Fig. 1);
a handle fixed relative to the movable jaw (see annotated Fig. 1);
and a trigger (see annotated Fig. 1);
wherein the handle comprises a trigger facing wall generally extending along a first plane, and a fin generally extending to a second plane, the second plane being closer to the trigger than the first plane (see annotated Fig. 1);
wherein the trigger is shaped to be selectively received to an interior of the fin (see annotated Fig. 1).
Ranieri is silent to the method comprising: engaging, by a hand of a user, the handle and he trigger of the trigger clamp, such that a palm of the user wraps around a backwall of the handle distal from the trigger, and at least an index finger of the user extends over the fin to the trigger;
and pulling the trigger towards the handle with at least the index finger, such that a fleshy pad at the base of the index finger of the user remains at the exterior of the fin while index finger pulls the trigger into an interior of the fin.
Shute et al. teaches a method of operating a trigger clamp (10), wherein the trigger clamp comprises: providing a rail (14) and a movable jaw (12) configured to move along the rail (14) (Fig. 1A);
a handle (20) fixed relative to the movable jaw (12) (Fig. 1A);
and a trigger (24) movable relative to the handle (20), which when pulled towards the handle (20) causes movement of the movable jaw (12) along the rail (14) (Fig. 1A; [0053]);

the method comprising: engaging, by a hand of a user, the handle (20) and the trigger (24) of the trigger clamp, such that a palm of the user wraps around a backwall of the handle distal from the trigger, and at least an index finger of the user extends over the fin to the trigger ([0053]; Fig. 1A);
and pulling the trigger (24) towards the handle (20) with at least the index finger, such that a fleshy pad at a base of the index finger of the user remains at the exterior of the fin while index finger pulls the trigger is in or moves into an interior of the fin ([0053]; Fig. 1A).  Because of the configuration of the handle and trigger, it is well known that the palm of the hand grips the handle and the four fingers reach toward the trigger.  The index finger must remain exterior of the fin, because the design does not allow entry into the interior of the fin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the trigger of Ranieri to move relative to the handle, which when pulled towards the handle causes movement of the moveable jaw along the rail, as taught by Shute et al. because bar clamps are well known in the art to function as such.  Shute et al. relied upon for function only ([0053]).  Lastly, as can be seen in Ranieri’s annotated Fig. 1 below, when a user grabs the trigger and pulls it towards the handle, the trigger is received on the interior of the fin (the way the handle and trigger are connected), but the fingers would be forced to remain outside the fin.  
Regarding claim 19, Ranieri in view of Shute et al. teach wherein a contour of the trigger facing wall matches a contour of the handle facing wall formed on the trigger (Shute et al., see annotated Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the trigger facing wall of Ranieri, to match that of the .
Claims 5-6 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Ranieri (USD545162) in view of Shute et al. (US 20150246431), and further in view of Tews et al. (US 20150082639).
Regarding claim 5, Ranieri in view of Shute et al. teach an extension of the fin between the first plane and the second plane (Ranieri, see annotated Fig. 1 below).
Ranieri in view of Shute et al. are silent to the extension being approximately 5-40 mm.
Tews et al. teaches a handle (38) with an extension (38d’) configured for a comfortable grip ([0059]; Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the fin extension of Ranieri in view of Shute et al. to be approximately 5-40 mm, because the instant specification discloses that this dimension is for the common length of an index finger, and Ranieri is gripped by a hand in the same manner.  Further, Tews et al. supports dimensioning a portion of the handle for a comfortable grip for a user (one with a common length index finger) ([0059]); therefore, one of ordinary skill in the art would recognize that dimensioning the fin portion of the handle to fit a common user’s hand would be obvious.  It would have been obvious to one of ordinary skill in the art to optimize the fin extension dimensions between approximately 5mm to 40mm through routine optimization for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). 
Regarding claim 6, Ranieri in view of Shute et al., and further in view of Tews et al. teach claim 5. 
Ranieri in view of Shute et al., and further in view of Tews et al. are silent to wherein the extension of the fin is approximately 30 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the fin extension of Ranieri in view of Shute et al., and further in view of Tews et al. to be approximately 30 mm, because the instant specification discloses that this dimension is for the common length of an index finger, and Ranieri, Shute et al. and Tews et al. are all gripped by a hand in the same manner.  Further, Tews et al. supports dimensioning a portion of the handle for a comfortable grip for a user (one with a common length index finger) ([0059]); therefore, one of ordinary skill in the art would recognize that dimensioning the fin portion of the handle to fit a common user’s hand would be obvious.  It would have been obvious to one of ordinary skill in the art to optimize the fin extension dimensions to approximately 30mm through routine optimization for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 14, Ranieri in view of Shute et al. teach an extension of the fin between the first plane and the second plane (Ranieri, see annotated Fig. 1 below).
Ranieri in view of Shute et al. are silent to the extension being approximately 15-40 mm.
Tews et al. teaches a handle (38) with an extension (38d’) configured for a comfortable grip ([0059]; Fig. 4). 

Regarding claim 15, Ranieri in view of Shute et al., and further in view of Tews et al. teach claim 14. 
Ranieri in view of Shute et al., and further in view of Tews et al. are silent to wherein the extension of the fun is approximately 20 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the fin extension of Ranieri in view of Shute et al., and further in view of Tews et al. to be approximately 20 mm, because the instant specification discloses that this dimension is for the common length of an index finger, and Ranieri, Shute et al. and Tews et al. are all gripped by a hand in the same manner.  Further, Tews et al. supports dimensioning a portion of the handle for a comfortable grip for a user (one with a common length index finger) ([0059]); therefore, one of ordinary 



    PNG
    media_image1.png
    591
    660
    media_image1.png
    Greyscale

Ranieri, annotated Fig. 1

    PNG
    media_image2.png
    561
    337
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    559
    568
    media_image3.png
    Greyscale

Shute et al., annotated Fig. 7

    PNG
    media_image4.png
    463
    366
    media_image4.png
    Greyscale

Shute et al., annotated Fig. 19
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                 

/TYRONE V HALL JR/Primary Examiner, Art Unit 3723